department of the treasury internal_revenue_service washington d c date chief_counsel office of number info release date uil cc intl br6 genin-135836-02 ----------------------- ---------------------------------------- ------------------------------------ -------------------- -------------------- ------------------------------------ ------------------- ------------------------------- -------------------------- reference dear ---------------- arm s length interest rates on inter-company lending you have asked for information regarding the determination of an arm s length interest rate for inter-company lending by a u s_corporation to foreign subsidiaries when the laws of the country of the foreign_subsidiary set a maximum rate of interest that is lower than the u s applicable_federal_rate afr generally if a corporation makes a loan to a controlled subsidiary and charges no interest or interest at a rate that is not equal to an arm s length rate with respect to such loan the internal_revenue_service may make an appropriate sec_482 allocation to reflect an arm s length rate of interest for such loan the regulations addressing sec_482 interest adjustments are contained in sec_1_482-2 of our regulations the arm s length rate is generally determined by looking to the rate of interest that would be charged between unrelated parties under similar circumstances the regulations provide that for certain categories of loans where the interest rate charged falls within a safe haven range between and of the afr it will be treated as an arm s length rate the safe haven interest range is not available for lenders in the business of making loans to unrelated parties or in the case of foreign_currency loans internal_revenue_code sections apply such as sec_7872 dealing with certain below-market loans the provisions of that other code section will apply first and then sec_482 will also be applied if necessary whether or not those other internal_revenue_code sections apply if the interest rate on the loan after any application of such other code sections is different than the arm’s length rate or safe haven interest rate where applicable a sec_482 adjustment may be made to reflect an arm s length rate of interest coordination provisions under the sec_482 regulations provide that if certain other genin-135836-02 the regulations under sec_1_482-1 take into account certain foreign legal restrictions provided i the restriction is generally applicable to both controlled and uncontrolled entities ii the taxpayer has exhausted all remedies for obtaining a waiver of such restrictions iii the restrictions expressly prevent the payment or receipt of all or part of the sec_482 arm s length amount and iv the taxpayer has not engaged in arrangements to circumvent the restrictions a qualified foreign legal restriction will be taken into account only to the extent the restriction affects an uncontrolled taxpayer under comparable circumstances for a comparable period of time if this comparable effect is established so that the arm s length price is the foreign legal restriction amount the maximum rate set by the foreign government would generally be accepted absent evidence showing the comparable effect on an uncontrolled taxpayer the restriction may still be taken into account if the taxpayer makes a deferred-income election pursuant to sec_1_482-1 of our regulations under the election taxpayer must treat the portion of the arm s length amount the payment or receipt of which is prevented because of applicable foreign legal restrictions as deferrable_income until payment or receipt of the relevant item ceases to be prevented by the foreign legal restriction this election may generally be made on a written_statement attached to a timely-filed u s income_tax return or an amended_return identifying the affected transactions the parties to the transactions and the applicable foreign legal restrictions therefore once these conditions are met though the maximum rate set by the foreign government would not constitute an arm s length rate the difference between the arm s length or safe haven rate where applicable and such maximum rate would generally be treated as deferred income recognized only if the rate restriction is eased or lifted in addition you have specifically asked by what processes the taxpayer may illustrate to the internal_revenue_service that it is relying on the foreign legal restrictions provisions under our regulations in taking the position that the rate on the inter-company loan is in compliance with the arm s length principles of sec_482 other than the deferred income election mentioned above there are no further reporting requirements under sec_482 if the taxpayer takes a reporting position that the foreign legal restriction in question is a valid restriction under the regulations the taxpayer may present the reasoning for its position if the issue comes up on audit in this regard a taxpayer may find it useful to file a disclosure statement such as a form_8275 adisclosure statement with its timely-filed or amended income_tax return taxpayer may also consider developing and maintaining other transfer_pricing analysis and documentation reflecting the reasoning and support for its position that the maximum rate set by the foreign government should be treated as an arm s length rate genin-135836-02 for your convenience we have attached copies of the code sections and regulations cited above we hope this information is helpful to you if you have any questions please feel free to call me ------------------------ sincerely ----------------------- ------------------- chief branch office of associate chief_counsel international encl treas reg h and a form_8275 disclosure statement
